DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered. Claims 1- 21 are pending. Claims 14 and 21 have been amended. Claims 1-10 remain withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldberg US20100287863.
Claim 11. Goldberg discloses a drain assembly comprising: first and second plates (164, 162); a moisture inlet (152) and a moisture outlet (at left opening between 164 and 166, Fig.4) spaced from the moisture inlet; and a flexible sheet (108) disposed between the first and second plates and extending between the moisture inlet and the moisture outlet, the flexible sheet configured to wick moisture [0072:7-9]; wherein the drain 

Claim 12 and 17. Goldberg discloses a first seal (106) coupled to the flexible sheet and the first plate (Fig.4).

Claim 13 and 18. Goldberg discloses a vapor seal (106 and P.0064:12-14) positioned between the first plate and the flexible sheet (Fig.4).

Claim 14 and 21. Goldberg discloses the drain assembly is formed of a flexible material (P.0074:3-5 - extruded from plastic material such as polyethylene or polyvinyl chloride (PVC)).

Claim 15 and 20. Goldberg discloses a first seal (106) is formed between the flexible sheet and the first plate (Fig.4).

Claim 16. Goldberg discloses a drain assembly comprising: first and second plates (164, 162); a moisture inlet 152) and a moisture outlet (at left opening between 164 and 166, Fig.4) spaced from the moisture inlet; a flexible sheet (108) disposed between the first and second plates and extending between the moisture inlet and the moisture outlet, the flexible sheet configured to wick moisture [0072:7-9]; and a first seal (106) formed between the moisture inlet and the moisture outlet, the first seal adjacent the flexible sheet; wherein the drain assembly is formed as an integral piece [0074:1-2], 

Claim 19. Goldberg discloses the flexible sheet includes a capillary structure [0066:1-4].

Response to Arguments
Applicant’s arguments with respect to claims 11 and 16  have been considered but are moot because the new ground of rejection (using drainage system 122) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633